DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on September 22, 2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-20 are pending.
Response to Arguments
Applicant's arguments, see page 6, filed September 22, 2022, with respect to the previous rejection(s) under 35 U.S.C. 112 and Double Patenting have been fully considered but they are not persuasive. Claims 8-10 and 14-19 were considered indefinite because each of these claims appears to conflate the term “resonant structures” with “anti-resonant structures” and, therefore, the scope of claims 8-10 and 14-19 is unclear. Applicant’s argument(s) also do not specifically address the previous Double Patenting rejection(s) and claims 1-10 are still considered subject to Double Patenting for the reasons set forth below.
Applicant’s arguments, see pages 7-8, filed September 22, 2022, with respect to the previous rejection of claims 1-19 under 35 U.S.C. 102  have been fully considered and are persuasive.  The rejection of claims 1-19 under 35 U.S.C. 102 has been withdrawn. 
Claim Objections
Claim 11 is objected to because of the following informalities:  In claim 11, the newly added limitation “wherein the inner cladding is formed to a that thickness decreases towards an opening of the at the at least on fiber end” should read “wherein the inner cladding is formed to a thickness that decreases towards an opening of the at the at least on fiber end” for grammatical correctness.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the “the softened anti-resonant structures” in the last line of the claim. There is insufficient antecedent basis for this limitation in each of the claims because no softening of any anti-resonant structure is previously recited in the claims. In particular, claim 8 appears to conflate the term “resonant structures” with “anti-resonant structures”.
Each of claims 9-10 and 14-19 recites the limitation "the resonant structures of the inner cladding" in the second line of each claim. There is insufficient antecedent basis for this limitation in each of the claims because no resonant structure is previously recited in the claims. In particular, each of claims 9-10 and 14-19 appears to conflate the term “resonant structures” with “anti-resonant structures”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,029,464 to Bauerschmidt et al. (hereinafter “the ‘464 patent”).  The ‘464 patent was applied in a prior Office action. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same disclosure and the same underlying embodiment(s). It would have been obvious to modify the invention of claims 1-13 of the ‘464 patent to include additional unclaimed aspects from its underlying embodiment, thereby obtaining the invention specified by pending claims 1-10. Therefore, it would have been obvious to one ordinary skill before the effective filing date to obtain the invention specified by claims 1-10 in view of claims 1-13 of the ‘464 patent.  
Allowable Subject Matter
Claims 11-13 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        


or
September 26, 2022